DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 14, 2020 has been entered.


2.	The following is a NON-FINAL office action upon examination of application number 15/644,458. Claims 1-17 and 20-26 are pending in the application and have been examined on the merits discussed below.
	
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

4.	Application 15/644,458, filed 07/07/2017 Claims Priority from Provisional Application 62/367,307, filed 07/27/2016.

Response to Amendment

5.	In the response filed October 14, 2020, Applicant amended claim 15, and did not cancel any claims. No new claims were presented for examination. 



7.	The rejections of claims 1-14 and 20-24 under 35 U.S.C. 101 were previously withdrawn [See Office Action, dated 07/14/2020].

Response to Arguments

8.	Applicant's arguments filed October 14, 2020, have been fully considered.

9.	Applicant submits “that claim 15 is not directed to an abstract idea, but rather to an improved method of operating of an HVAC system to improve the technological field of automated diagnostics for HVAC systems.” Applicant further submits “that the subject matter of independent claim 15 cannot reasonably be interpreted as reciting mental processes. For example, the Applicant respectfully notes that independent claim 15 recites, inter alia, “determining, via the processor, that the current value of the operating parameter is outside the expected value range; based on the determination that the current value is outside the expected value range, automatically initiating, via the processor, the diagnostic mode of the controller; and in the diagnostic mode, collecting, via the communication component, diagnostic data associated with the HVAC system; determining, via the processor, that the diagnostic mode has not been initiated during a predetermined time period; and based on the determination that the diagnostic mode has not been initiated during the predetermined time period, automatically initiating, via the processor, the diagnostic mode of the controller” cannot be reasonably interpreted as a mental process because a human cannot mentally determine an expected value range for an operating parameter via a processor of a controller, receive a signal 

	In response to Applicant’s argument that the subject matter of independent claim 15 cannot reasonably be interpreted as reciting mental processes, the Examiner agrees. Accordingly, the previously issued rejections of claims 15-17 and 25-26 under 35 U.S.C. 101 have been withdrawn.

10.	Applicant submits “that the claim passes Step 2A, Prong 2 of the 2019 Guidance.” Applicant further submits “that independent claim 15 cannot be reasonably interpreted as directed toward an abstract idea that is not integrated into a practical application. Indeed, as stated above, claim 15 is directed toward a process that provides “a control system of a HVAC system that monitors operation of the HVAC components to selectively initiate a diagnostic mode” “such that proposed maintenance actions may be determined and performed for the HVAC system more efficiently compared to systems without automated diagnostics.” [Applicant’s Remarks, 10/14/2020, pages 12-13]

In response to Applicant’s argument “that independent claim 15 cannot be reasonably interpreted as directed toward an abstract idea that is not integrated into a practical application,” it is noted that the previously issued rejections of claims 15-17 and 25-26 under 35 U.S.C. 101 have been withdrawn. 

11.	Applicant submits “the claim passes Step 2B of the test because the claim includes significantly more than “an instruction to determine if the current value of the operating parameter is outside the expected value range” without “’something more’ to made the claimed invention 

In response to Applicant’s argument “that  the claim passes Step 2B of the test,” it is noted that the previously issued rejections of claims 15-17 and 25-26 under 35 U.S.C. 101 have been withdrawn. 

12.	Applicant submits “that Arlitt appear to be silent with respect to the present recitations of independent claims 1 and 20, which generally include a controller that collects diagnostic data in a diagnostic mode during a second time period that is greater than a first time period associated with initial data collection.” [Applicant’s Remarks, 10/14/2020, pages 17-18]

Applicant suggests, as best understood by the Examiner, that Arlitt does not teach the limitation “the controller is configured to collect diagnostic data associated with the HVAC system at a second frequency during a second time period, wherein the second time period is greater than the first time period.” In response, the Examiner emphasizes that Arlitt is not relied on to teach limitation “the controller is configured to collect diagnostic data associated with the HVAC system at a second frequency during a second time period, wherein the second time period is greater than the first time period.” Applicant’s argument is believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant submits “neither Blair nor Arlitt discloses a controller configured to or a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by a processor of a controller, cause the processor to perform the functions respectively recited by the claims.” [Applicant’s Remarks, 10/14/2020, page 18]


14.	Applicant submits “that the cited references, taken alone or in hypothetical combination, fail to teach automatically initiating a diagnostic mode of a controller based on a determination that the diagnostic mode has not been initiated during a predetermined time period, as generally recited in independent claim 15. In the Final Office Action, the Examiner indicated that when “given its broadest reasonable interpretation, claim 15 covers a method that comprises steps (a) through (g), and that stops if the current value of the operating parameter is not outside the expected value range.” Final Office Action, page 37. As noted above, the Applicant presently amends independent claim 15 to recite, inter alia, “determining, via the processor, that the diagnostic mode has not been initiated during a predetermined time period.” [Applicant’s Remarks, 10/14/2020, pages 19-20]

In response to the Applicant’s argument that “the cited references, taken alone or in hypothetical combination, fail to teach automatically initiating a diagnostic mode of a controller based on a determination that the diagnostic mode has not been initiated during a predetermined time period, as generally recited in independent claim 15,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 10/14/2020 which has /been addressed in the updated rejection below. The amended limitations are narrower than the original claim limitations. Applicant’s argument concerning the §103 rejection of independent claim 15 has been considered, but is primarily raised in support of the new limitations added to independent claim 15, which have not previously been presented or considered, and therefore the amendments and supporting arguments are believed to be fully addressed via the new/updated §103 rejections set forth in the instant office action, which provides new references to address the amended claim.


In response, the Examiner notes that Dyess is not relied on to teach limitation “initiating a diagnostic mode based on a determination that the diagnostic mode has not been initiated during a predetermined time period.” Applicant’s argument is believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

16.	Applicant submits that  Dean-Hendricks does not teach “initiating a diagnostic mode based on a determination that the diagnostic mode has not been initiated during a predetermined time period.” [Applicant’s Remarks, 10/14/2020, page 20]

In response, the Examiner notes that Dean-Hendricks is not relied on to teach limitation “initiating a diagnostic mode based on a determination that the diagnostic mode has not been initiated during a predetermined time period.” Applicant’s argument is believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

17.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-7, 13-14, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al., Pub. No.: US 2016/0215996 A1, [hereinafter Blair], in view of Arensmeier et al., Pub. No.: US 2014/0262134 A1, [hereinafter Arensmeier], in further view of Castillo, Pub. No.: US 2016/0209059 A1, [hereinafter Castillo].

As per claim 1, Blair teaches a heating, ventilation, and air conditioning (HVAC) system, comprising: a controller (paragraph 0005, discussing that a heating, ventilation, and air conditioning (HVAC) system broadly refers to equipment designed and configured to control one or more environmental conditions in a building, such as, but not limited to, temperature, humidity, air quality, or the like. An HVAC system is generally equipped with a number of HVAC components, which can be broadly divided into two types: controllers and demand devices.  Examples of a controller are a thermostat and an HVAC system controller; paragraph 0008, discussing that the disclosure is directed to a data gathering device for use with HVAC equipment.  The data gathering device includes a controller; a diagnostic communication interface in operative communication with the controller; and an interface module in operative communication with the controller and configurable to measure an electrical property associated with an HVAC component and generate a sensor signal corresponding to the measured electrical property. In an embodiment, the data gathering device includes a data interface in operative communication with the controller, and the controller is configured to bridge communications between the diagnostic communication interface and the data interface; paragraph 0072, discussing that the controller receives the sensed HVAC properties from interface module. Controller includes in operative communication a processor, memory, and an exception module; paragraphs 0009, 0050, 0059, 0064, 0068)

configured to: determine an expected value range for an operating parameter of a component of the HVAC system (paragraph 0009, discussing that the data gathering device 

receive, via a communication component of the controller, a signal from a sensor indicative of a current value of the operating parameter of the component during a first time period (paragraph 0009, discussing that the data gathering device includes an exception module. The exception module includes a baseline setting module operatively coupled to the controller and the interface module. The baseline setting module determines a baseline parameter for the HVAC component. The exception module includes a change detection module storing a parameter rule indicating an acceptable range for an operational parameter. The change detection module is configured to receive the sensor signal, evaluate the sensor signal and the baseline parameter in accordance with the parameter rule, and to issue an exception message if the sensor signal is outside the accepted range defined by the parameter rule (i.e., receive a signal from a sensor indicative of a current value of the operating parameter of the component during a first time period); paragraph 0050, discussing that additional sensors 36 may be co-located with the system 

determine, via a processor of the controller, that the current value of the operating parameter is outside the expected value range (paragraph 0010, discussing that determining a baseline parameter includes receiving, from a profile database, a predetermined baseline parameter for the HVAC equipment. In an embodiment, the baseline parameter includes an acceptable range, and the change rule includes determining whether the sensed electrical property is outside the acceptable range; paragraph 0073, discussing that during use, or run mode, the change detection unit receives the sensed property of HVAC unit from interface module and applies a change rule to the property to determine whether an exception should be issued to the server. One such change rule compares the sensed property to the operating range established by the base parameters, determines whether the value of the sensed property indicates that a fault condition exists, e.g., that the sensed property is anomalous or outside the 

and based on the determination that the current value is outside the expected value range, automatically initiate, via the processor, a diagnostic mode of the controller, wherein in the diagnostic mode, the controller is configured to collect diagnostic data associated with the HVAC system (paragraph 0007, discussing a data module that is designed to gather an HVAC system's performance and diagnostic information, and communicate that information via a dedicated data bus, operating independently of the HVAC system, to a remote server for processing and analytics. A system thermostat or controller's existing network connection may be utilized as a gateway between the diagnostic bus and the remote server; paragraph 0011, discussing an HVAC diagnostic system having a plurality of data gathering devices. Each data gathering device includes an interface module configurable to measure an electrical property associated with an HVAC component and each data gathering device is configured to generate an exception message when the measured electrical property is anomalous. The HVAC diagnostic system includes a diagnostic data bus joining the plurality of data gathering devices in operative communication, wherein at least of one of the data gathering devices of the plurality of data devices bridges the diagnostic data bus with a data network; and a server in operative communication with the data network and configured to receive an exception message from the at least one data gathering device, calculate a probability of a fault in HVAC component based on the received exception message, and generate an alert in response to the probability of the fault exceeding a predetermined threshold; paragraph 0073, discussing that during use, or run mode, the change detection unit receives the sensed property of HVAC unit from interface module and applies a change rule to the property to determine whether an exception should be issued to the server. One such change rule compares the sensed property to the operating range established by the base parameters, determines whether the value of the sensed property indicates that a 

While Blair teaches receive, via a communication component of the controller, a signal from a sensor indicative of a current value of the operating parameter of the component, Blair does not explicitly teach that a signal from a sensor indicative of a current value of the operating parameter of the component is received at a first frequency during a first time period; and the controller is configured to collect diagnostic data associated with the HVAC system at a second frequency during a second time period, wherein the second time period is greater than the first time period. Arensmeier in the analogous art of monitoring systems teaches:

receive, via a communication component of the controller, a signal from a sensor indicative of a current value of the operating parameter of the component at a first frequency during a first time period (paragraph 0016, discussing an apparatus for monitoring a heating, ventilation, or air conditioning (HVAC) system; paragraph 0102, discussing that a current recording module  records values of the aggregate current over a period of time (i.e., current value of the operating parameter of the component during a first time period). The aggregate current may be sensed by a current sensor that is installed within the air handler unit 304 or along the electrical cable providing power to the air handler unit 304; paragraph 0106, discussing that a clock allows the formatting module to apply a time stamp to each data frame that is generated. In addition, the clock may allow the trigger module to periodically generate a trigger signal. The trigger signal may initiate collection and/or storage and processing of received data. Periodic generation of the trigger signal may allow the monitoring system to receive data from the air handler monitor module frequently enough to recognize that the air handler monitor module is still functioning); paragraph 0108, discussing that based on the trigger signal, a series of frames may be generated and sent. For example only, the frames may be generated contiguously for 105 seconds (i.e., first frequency) and then intermittently for every 15 seconds until 15 minutes has elapsed; paragraph 0197); and

the controller is configured to collect diagnostic data associated with the HVAC system at a second frequency during a second time period (paragraph 0108, discussing that based on the trigger signal, a series of frames may be generated and sent. For example only, the frames may be generated contiguously for 105 seconds (i.e., first frequency) and then intermittently for every 15 seconds until 15 minutes has elapsed (i.e., second frequency during a second time period).  Each frame may include a time stamp, RMS voltage, RMS current, real power, average temperature, conditions of status signals, status of liquid sensors, FFT current data, and a flag indicating the source of the trigger signal. Each of these values may correspond to a 

Blair is directed toward HVAC monitoring systems. Arensmeier is directed toward an apparatus for monitoring a heating, ventilation, or air conditioning (HVAC) system. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair to include receiving a signal from a sensor indicative of a current value of the operating parameter of the component at a first frequency during a first time period, and collecting diagnostic data associated with the HVAC system at a second frequency during a second time period, as taught by Arensmeier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by updating measurement collection frequencies, thereby resulting in fine-grained data that reveals malfunctioning, and allowing users to remedy the identified problems.

wherein the second time period is greater than the first time period. However, Castillo in the analogous art of HVAC systems teaches this concept (paragraph 0034, discussing an example HVAC system illustrating components of a heating, ventilation, and air-conditioning (HVAC) network. System 100 comprises control units, each communicatively coupled to one or more HVAC units. System 100 may include a single control unit or multiple control units. Control units may communicate with user devices, sensors, interactive displays, control server, and remote device over HVAC control network and local area network (LAN); paragraph 0121, discussing that once the second control unit enters push button configuration operations, it may scan for HVAC control network for a predetermined amount of time. For instance, the second control unit may scan for a default period (i.e., first time period), or a technician/homeowner may change a setting in the control unit to scan for a longer period (i.e., second time period is longer than the first time period). The scan period may either be a local setting or a universal setting; paragraph 0216).

The Blair-Arensmeier combination is directed toward resource monitoring systems. Castillo discusses a system for HVAC system monitoring. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Arensmeier combination to include a second time period greater than the first time period, as taught by Castillo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive systems by enabling early detection of degradation in performance, thereby potentially preventing major equipment damage before it occurs.

As per claim 3, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1. Blair further teaches wherein the controller is configured to transmit, via the communication component, the diagnostic data to a database (paragraph 0010, discussing that in an embodiment, communicating an exception message includes transmitting the exception to a second data collection unit via a diagnostic data bus, and forwarding the exception message by the second data collection unit to the diagnostic database. In an embodiment communicating an exception includes transmitting the exception message via a diagnostic data bus to an HVAC device selected from the group consisting of a thermostat and an HVAC controller, and forwarding the exception message by the HVAC device unit to the diagnostic database).

Blair does not explicitly teach transmit, via the communication component,  the diagnostic data to a cloud database for access by a service center. However, Arensmeier in the analogous art of HVAC monitoring systems teaches this concept (paragraph 0048, discussing that the monitoring system can be used by the contractor during and after installation, during and after repair to verify operation of the air handler monitor and condensing monitor modules, as well as to verify correct installation of the components of the HVAC system. In addition, the customer may review this data in the monitoring system for assurance that the contractor correctly installed and configured the HVAC system. In addition to being uploaded to the remote monitoring service, monitored data may be transmitted to a local device in the building…Alternatively, data may be uploaded to the cloud (i.e., transmit the diagnostic data to a cloud database for access by a service center) and then downloaded onto a local computing device, such as via the Internet from an interactive web site; paragraph 0115, discussing that a database may be available that specifies where temperature sensors are placed. This database may be referenced by installers and may allow for accurate cloud processing of the temperature data. The database may be used for both air handler sensors and compressor/condenser sensors. The database may be 

Blair is directed toward HVAC monitoring systems. Arensmeier is directed toward an apparatus for monitoring a heating, ventilation, or air conditioning (HVAC) system. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair to transmit, via the communication component,  the diagnostic data to a cloud database for access by a service center, as taught by Arensmeier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by updating measurement collection frequencies, thereby resulting in fine-grained data that reveals malfunctioning, and allowing users to remedy the identified problems.

As per claim 4, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1. Blair further teaches wherein the expected value range is determined based on baseline data collected from a baseline test, wherein the baseline test includes monitoring operation of a test component similar to the component (paragraph 0009, discussing that the data gathering device includes an exception module. The exception module includes a baseline setting module operatively coupled to the controller and the interface module. The baseline setting module determines a baseline parameter for the HVAC component (i.e., the expected value range is determined based on baseline data collected from a baseline test). The exception module includes a change detection module storing a parameter rule indicating an acceptable range for an operational parameter... In embodiments, the baseline parameter is determined by sampling 

As per claim 5, the Blair-Arensmeier-Castillo teaches the HVAC system of claim 1. Blair further teaches wherein the component comprises a residential indoor unit, a residential outdoor unit, a residential heat exchanger, a residential fan, a residential blower, a residential furnace system, a residential refrigerant conduit, a residential section of ductwork, or a combination thereof (paragraph 0005, discussing that a heating, ventilation, and air conditioning (HVAC) system broadly refers to equipment designed and configured to control one or more environmental conditions in a building, such as, but not limited to, temperature, humidity, air quality, or the like.  An HVAC system is generally equipped with a number of HVAC components, which can be broadly divided into two types: controllers and demand devices. Examples of a controller are a thermostat and an HVAC system controller. Examples of demand devices include an air handler, condenser, evaporator, heat pump, furnace, chiller, one or more dampers, and so forth, which interact to provide the desired environmental condition within a facility. The function and control of the HVAC demand devices are typically adjusted by controller such as a thermostat or HVAC controller, which may include a number of sensors, such as temperature sensors, air quality sensors, and so forth. Controllers may include scheduling capabilities to adjust the operation of the HVAC system based upon time of day, day of week, and so forth.  In some HVAC systems, controllers and demand devices communicate using switched 24V control signals, which will be familiar to one skilled in the art; paragraph 0046, discussing that additional equipment in the HVAC system 16 may include, but is not limited to, furnaces and heating equipment, air conditioners, filters, air purifiers, ventilation equipment, chillers, pumps, and air handlers; paragraph 0047, discussing that the equipment may include both indoor equipment 40 and outdoor equipment 42, each of which may include sensors 32 operably connected to and/or embedded in the equipment. Indoor equipment 40 may include, but is not limited to, an air handler, a furnace, an evaporator, a variable air volume (VAV) device, and so forth. Outdoor equipment may include, but is not limited to, a condenser, a heat pump, a compressor, a geothermal unit, and so forth; paragraph 0048, discussing that thermostat 18 and control unit(s) 20 are in operative 

As per claim 6, the Blair-Arensmeier-Castillo teaches the HVAC system of claim 1. Blair further teaches wherein the operating parameter comprises an operating pressure, an operating temperature, an operating leaving air temperature, operating electronic expansion valve (EEV) data, operating air flow rate, operating outdoor fan data, operating power usage data, or a combination thereof (paragraph 0030, discussing that diagnostic data is collected by the one or more data modules. The data modules are operatively coupled to HVAC equipment, such as a condenser, evaporator, thermostat, and so forth, and may additionally or alternatively be coupled to a subcomponent of the HVAC equipment, such as, for example, a compressor, a motor, a valve and/or may be coupled to a sensor, such as a pressure sensor, temperature sensor, electrical sensor and so forth…The flexibility of the disclosed system facilitates its use with any HVAC equipment, regardless of age or manufacturer, to enable the remote monitoring and analysis of data associated with components of an HVAC system for fault detection, troubleshooting, diagnosis, repair and service; paragraph 0041, discussing that sensors may be located on or operably connected to certain HVAC equipment... Examples of sensors from which data may be collected for analysis in accordance with the present disclosure include, but are not limited to, voltage, current, resistance, temperature, humidity, pressure, occupancy, smoke, light, motion, security sensors, and so on.  Data that may be acquired from sensors and/or equipment includes, but is not limited to, measured data readings (e.g., impedance, frequency, phase angle, jitter, temperature, pressure, humidity, and so on), set point (e.g., a user-defined temperature setting), current state (e.g., an "occupied" or "unoccupied" reading from an occupancy sensor), and modes of operation (e.g., heat or cool mode of a thermostat); paragraph 0066, discussing that interface module 56 collects data from HVAC component 40 for processing and analysis by controller 51.  Since data gathering devices 50, 52 may be used with a variety of HVAC equipment, having 

As per claim 7, the Blair-Arensmeier-Castillo teaches the HVAC system of claim 1. Blair  further teaches wherein the operating parameter comprises a status indicator of the component, wherein the status indicator comprises an indication that the component comprises a healthy status or a fault status, wherein the healthy status is indicated by the current value within the expected value range, and wherein the fault status is indicated by the current value outside of the expected value range (paragraph 0009, discussing that the data gathering device includes an exception module. The exception module includes a baseline setting module operatively coupled to the controller and the interface module. The baseline setting module determines a baseline parameter for the HVAC component. The exception module includes a change detection module storing a parameter rule indicating an acceptable range for an operational parameter. The change detection module is configured to receive the sensor signal, evaluate the sensor signal and the baseline parameter in accordance with the parameter rule, and to issue an exception message if the sensor signal is outside the accepted range defined by the parameter rule (i.e., the fault status is indicated by the current value outside of the expected value range); paragraph 0010, discussing that determining a baseline parameter includes receiving a predetermined baseline parameter for the HVAC equipment. In an embodiment, the baseline parameter includes an acceptable range (i.e., healthy status is indicated by the current value within the expected value range), and the 

As per claim 13, the Blair-Arensmeier-Castillo teaches the HVAC system of claim 1. Blair further teaches comprising a user interface communicatively coupled to the controller, and wherein the controller is configured to: determine, via the processor, that user input indicative of a request to initiate the diagnostic mode has been received (paragraph 0084, discussing that in some embodiments, the transmission of alerts, or fault notifications, from the server to field service personnel or owners/operators of the HVAC systems can be manually triggered instead 

based on the determination that the user input indicative of the request to initiate the diagnostic mode has been received, initiate the diagnostic mode of the controller (paragraph 0086, discussing that at 164, a fault is indicated, for example, by a probability exceeding, or reaching, a predetermined threshold, and at 168 causes of the fault are diagnosed based on the acquired data. The detection and diagnosis in some embodiments are performed by the server after forwarding the data thereto. In other embodiments, the detection and diagnosis is performed by the dedicated data gathering device, the thermostat, or the control unit.  In some embodiments, algorithms and information for performing the diagnostics are imported from a third-party server or database, or any type of computer, smart device, and so on associated with a dealer or manufacturer of the equipment; paragraph 0087).

As per claim 14, the Blair-Arensmeier-Castillo teaches the HVAC system of claim 1. Blair further teaches comprising a user interface communicatively coupled to the controller, wherein the controller is configured to receive additional signals from the user interface indicative of user settings for the controller, and wherein the controller is configured to operate the HVAC system based at least in part on the user settings (paragraph 0009, discussing that the data gathering 

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 20 Blair teaches one or more non-transitory computer-readable storage medium storing processor-executable instructions (paragraph 0036, discussing that the present disclosure may be embodied as a method, a device, e.g., a server device, configured to implement the methods disclosed herein, and/or a computer program product. Accordingly, the present disclosure may take the form of an 

Claim 23 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

As per claim 24, the Blair-Arensmeier-Castillo combination teaches the non-transitory computer-readable storage medium of claim 20. Blair further teaches wherein the expected value range is determined by accessing a database comprising the expected value range, wherein the expected value range is previously determined from baseline data determined during baseline tests (paragraph 0072, discussing that controller 51 receives the sensed HVAC properties from interface module 56. Controller 51 includes in operative communication a processor 57, memory 58, and an exception module 60. Exception module 60 includes a baseline setting module 61 and a change detection unit 62. Upon first use of data gathering device 50, 52, baseline setting module 61 establishes the baseline parameters for the attached HVAC equipment 40. Baseline parameters may include a desired, target, or optimal operating range  (i.e., expected value range 

Blair does not explicitly teach wherein the expected value range is determined by accessing a cloud database comprising the expected value range. However, Arensmeier in the analogous art of HVAC monitoring systems teaches this concept (paragraph 0044, discussing that alerts regarding potential or impending failures may specify statistical timeframes before the 

Blair is directed toward HVAC monitoring systems. Arensmeier is directed toward an apparatus for monitoring a heating, ventilation, or air conditioning (HVAC) system. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair to include an expected value range determined by accessing a cloud database comprising the expected value range, as taught by Arensmeier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by updating measurement collection frequencies, thereby resulting in fine-grained data that reveals malfunctioning, and allowing users to remedy the identified problems.

23.	Claims 2, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Arensmeier, in view of Castillo, in further view of Drees, Pub. No.: US 2012/0022700 A1, [hereinafter Drees].

As per claim 2, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1. Blair further teaches wherein the controller is configured to transmit, via the communication component, the diagnostic data to a service center for analysis (paragraph 0007, discussing a data module that is designed to gather an HVAC system's performance and diagnostic information, and communicate that information via a dedicated data bus, operating independently of the HVAC system, to a remote server for processing and analytics (i.e., transmit the diagnostic data to a service center for analysis). A system thermostat or controller's existing network connection may be utilized as a gateway between the diagnostic bus and the remote server; paragraph 0010, discussing that communicating an exception message includes transmitting the exception to a second data collection unit via a diagnostic data bus, and forwarding the exception message by the second data collection unit to the diagnostic database. In an embodiment communicating an exception includes transmitting the exception message via a diagnostic data bus to an HVAC device selected from the group consisting of a thermostat and an HVAC controller, and forwarding the exception message by the HVAC device unit to the diagnostic database; paragraph 0030, discussing that diagnostic data is collected by the one or more data modules. The data modules are operatively coupled to HVAC equipment, and may additionally or alternatively be coupled to a subcomponent of the HVAC equipment, and/or may be coupled to a sensor, such as a pressure sensor, temperature sensor, electrical sensor and so forth.. The flexibility of the disclosed system facilitates its use with any HVAC equipment, regardless of age or manufacturer, to enable the remote monitoring and analysis of data associated with components of an HVAC system for fault detection, troubleshooting, diagnosis, repair and service. Advantageously, embodiments of the disclosed method and system enable the early detection of degradation in performance, thereby potentially preventing major equipment damage before it occurs; paragraph 0084, discussing that the transmission of alerts, or fault notifications, from the server to field service personnel or owners/operators of the HVAC systems can be manually triggered instead of automatically-generated, or can be a combination of both. 

The Blair-Arensmeier-Castillo combination does not explicitly teach transmit, via the communication component, the diagnostic data to a service center for analysis to identify proposed maintenance actions for the component. However, Drees in the analogous art of diagnostic systems teaches this concept (abstract, discussing systems and methods for building automation system management. The systems and methods relate to fault detection via abnormal energy monitoring and detection. The systems and methods also relate to control and fault detection methods for chillers. The systems and methods further relate to graphical user interfaces for use with fault detection features of a building automation system; paragraph 0108, discussing that if a specified number of outliers are detected, the system can determine that the newly observed behavior of the system no longer matches the predicted behavior and that appropriate action is necessary. If the new performance value is determined to be statistically significant in step 508, i.e. it is an outlier in relation to the statistical model of behavior for that performance value, any number of actions may be taken by the BMS and/or a user. For example, 

The Blair-Arensmeier-Castillo combination is directed toward HVAC monitoring systems. Drees is directed toward an automated fault detection and diagnostics in a building management system. Therefore they are deemed to be analogous as they both are directed toward monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Arensmeier-Castillo combination to transmit the diagnostic data to a service center for analysis to identify proposed maintenance actions for the component, as taught by Drees, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by collecting data on a frequent basis, thereby facilitating the identification of a deviation from the expected performance. 

As per claim 9, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1. Blair further teaches wherein the controller is configured to: determine, via the processor, an additional expected value range for an additional operating parameter of an additional component of the HVAC system (paragraph 0062, discussing that the thermostat 18 is configured 

receive, via the communication component, an additional signal from an additional sensor indicative of an additional current value of the additional operating parameter of the additional component (paragraph 0012, discussing that each of the plurality of data gathering devices further includes an exception module, comprising a baseline setting module operatively coupled to the controller and the interface module, the baseline setting module configured to determine a baseline parameter for the HVAC component; and a change detection module storing a parameter rule indicating an acceptable range for an operational parameter, the change detection module configured to receive the sensor signal, evaluate the sensor signal and the baseline parameter in accordance with the parameter rule, and to issue an exception message if the sensor signal is outside the accepted range defined by the parameter rule; paragraph 0041, discussing that data that may be acquired from sensors and/or equipment (which may include sensors or embedded controllers) includes, but is not limited to, measured data readings (e.g., impedance, frequency, phase angle, jitter, temperature, pressure, humidity, and so on), set point (e.g., a user-defined temperature setting), current state (e.g., an "occupied" or "unoccupied" reading from an occupancy sensor), and modes of operation (e.g., heat or cool mode of a thermostat); paragraph 

determine, via the processor, that the additional current value of the additional operating parameter is outside the additional expected value range (paragraph 0050, discussing that additional sensors 36 may be co-located with the system 16 and may or may not be operably connected to equipment within the HVAC system 16.  Such sensors 36 may include, but are not limited to, occupancy, smoke, light, motion, security, humidity, pressure sensors, and so on. In various embodiments of the disclosure, data from these sensors 36 is collected, stored, and analyzed along with data from equipment in the HVAC system 16, including data from sensors 32 and embedded logic controllers 34, to assess current operational parameters and trends in the equipment and HVAC system 16. The data is then analyzed to detect and diagnose faults, as well as to predict the probability of a fault occurring in any piece of equipment if the condition is not corrected within a certain period of time; paragraph 0082, discussing that more than one predetermined threshold may be determined for a piece of equipment. For example, a first and a second predetermined threshold may be provided. If the calculated threshold exceeds the first threshold, an alert with a fault notification may be generated, which serves to warn that correction is needed to a piece of equipment to avoid further degradation of the operating performance and, eventually, a fault or failure condition. If the calculated threshold further exceeds the second threshold, an alert is generated indicating that a fault has occurred); and

based on the determination that the current value of the operating parameter of the component is outside the expected value range and the determination that the additional current value of the additional operating parameter of the additional component is outside the additional expected value range, initiate, via the processor, an extreme diagnostic mode (paragraph 0073, discussing that during use, or run mode, change detection unit 62 receives the sensed property of HVAC unit 40 from interface module 56 and applies a change rule to the property to determine whether an exception should be issued to server 12. One such change rule compares the sensed property to the operating range established by the base parameters, determines whether the value of the sensed property indicates that a fault condition exists, e.g., that the sensed property is anomalous or outside the operating range. In the event of such an out-of-range determination is made, change detection unit 62 signals an exception to processor 57, which, in turn, sends a diagnostic exception message to server 12 via diagnostic data bus 64 (data gathering device 52) or via LAN (data gathering device 50). Using another change rule, change detection unit 62 determines whether an increased likelihood exists that a fault is imminent.  Under this rule, change detection unit 62 attempts to identify change patterns in the sensed property that correlate with an increased likelihood of a pending failure. For example, an upward trend in motor current may indicate that a bearing failure or compressor failure is likely, and therefore change detection unit 62 will flag an exception even though the motor current may still be within the accepted operating range. In another rule example, transient fluid pressure above the normal operating range may be acceptable on a transient basis however a prolonged elevated fluid pressure may indicate a failure. Under this rule, change detection unit 62 will flag an exception if the sensed property (here, fluid pressure) is outside the accepted range for more than a predetermined period of time, e.g., more than thirty seconds. In yet another change rule example, change detection unit 62 may flag an exception if a sensed property falls outside the accepted range more than a predetermined number of times within any given predetermined time period, regardless of the duration of the event (e.g., a motor power cycle occurs more than twice in any given five minute period). The 

	The Blair-Arensmeier-Castillo combination does not explicitly teach wherein in the extreme diagnostic mode, the controller is configured to collect the diagnostic data at a greater frequency, for a greater length of time, or a combination thereof compared to collection of the diagnostic data during the diagnostic mode. However, Drees in the analogous art of diagnostic systems teaches this concept (abstract, discussing systems and methods for building automation system management. The systems and methods relate to fault detection via abnormal energy monitoring and detection. The systems and methods also relate to control and fault detection methods for chillers. The systems and methods further relate to graphical user interfaces for use with fault detection features of a building automation system; paragraph 0061, discussing that when a fault is detected, the automated diagnostics module 414 is configured to investigate the fault by initiating expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault.  For example, the automated diagnostics module 414 may be configured to poll sensors associated with an air handling unit (AHU) (e.g., temperature sensors for the space served by the AHU, air flow sensors, position sensors, etc.) on a frequent or more synchronized basis (i.e., collect the diagnostic data at a greater frequency, for a greater length of time, or a combination thereof compared to collection of the diagnostic data during the diagnostic mode) to better diagnose the source of a detected AHU fault).



As per claim 21, the Blair-Arensmeier-Castillo teaches the non-transitory computer-readable storage medium of claim 20. Blair further teaches wherein the instructions, when executed by the processor of the controller, cause the processor to automatically: transmit the diagnostic data to a service center (paragraph 0007, discussing a data module that is designed to gather an HVAC system's performance and diagnostic information, and communicate that information via a dedicated data bus, operating independently of the HVAC system, to a remote server for processing and analytics. A system thermostat or controller's existing network connection may be utilized as a gateway between the diagnostic bus and the remote server; paragraph 0010, discussing that in an embodiment, communicating an exception message includes transmitting the exception to a second data collection unit via a diagnostic data bus, and forwarding the exception message by the second data collection unit to the diagnostic database. In an embodiment communicating an exception includes transmitting the exception message via 

The Blair-Arensmeier-Castillo combination does not explicitly teach transmit the diagnostic data to a service center for determination of a proposed maintenance action. However, Drees in the analogous art of diagnostic systems teaches this concept (abstract, discussing 

The Blair-Arensmeier-Castillo combination is directed toward HVAC monitoring systems. Drees is directed toward an automated fault detection and diagnostics in a building management system. Therefore they are deemed to be analogous as they both are directed toward monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Arensmeier-Castillo combination to transmit the diagnostic data to a service center for determination of a proposed maintenance action, as taught by Drees, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did 

As per claim 22, the Blair-Arensmeier-Castillo combination teaches the non-transitory computer-readable storage medium of claim 21, but it does not explicitly teach wherein the instructions, when executed by the processor of the controller, cause the processor to automatically: receive the proposed maintenance action or a request to schedule the proposed maintenance action from the service center. However, Drees in the analogous art of monitoring systems teaches this concept (paragraph 0108, discussing that if a specified number of outliers are detected, the system can determine that the newly observed behavior of the system no longer matches the predicted behavior and that appropriate action is necessary. If the new performance value is determined to be statistically significant, i.e. it is an outlier in relation to the statistical model of behavior for that performance value, any number of actions may be taken by the BMS and/or a user. For example, if process 500 is used within fault detection and diagnostics (FDD) layer 114, statistical significance of new performance values may indicate that a fault condition exists. FDD layer 114 may then notify a user, a maintenance scheduling system, or a control algorithm configured to attempt to further diagnose the fault, to repair the fault, or to work-around the fault (i.e., receive the proposed maintenance action); paragraph 0167, discussing that monetization may also allow a building manager to prioritize faults and corrective actions for the faults based on the estimated financial impact of the faults; paragraph 0253, discussing that after determining fault priority, scheduling module 1616 is configured to generate a schedule for addressing the prioritized faults. Scheduling module 1616 may, for example, create a maintenance schedule for inspecting and fixing faults in the building. The schedule may be based on faults that have a higher priority or cost).
. 

24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Arensmeier, in view of Castillo, in further view of Arlitt et al., Pub. No.: US 2015/0323344 A1, [hereinafter Arlitt].

As per claim 8, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1, but it does not explicitly teach wherein the second frequency is greater than the first frequency. However, Arlitt in the analogous art of resource monitoring systems teaches this concept (paragraph 0029, discussing that the initial collection interval may include collecting the measurements once per billing cycle, such as once a month. However, when a characteristic indicative of fraud is exhibited, the collection interval may be shortened to a shorter interval to investigate the fraud remotely. Collecting the measurements on a more frequent basis (i.e., second frequency is greater than the first frequency) may include decreasing the collection 

The Blair-Arensmeier-Castillo is directed toward HVAC monitoring systems. Arlitt is directed toward resource monitoring systems. Therefore they are deemed to be analogous as they both are directed toward resource monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Arensmeier-Castillo to include a second frequency greater than the first frequency, as taught by Arlitt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by increasing the frequency of data collection activities, thereby allowing users to better diagnose sources of detected faults. 

25.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Arensmeier, in view of Castillo, in further view of Reeder, Patent No.: US 9,995,502 B1, [hereinafter Reeder].

As per claim 10, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1, but it  does not explicitly teach wherein the controller is configured to: determine, via the processor, that the diagnostic mode has not been initiated during a certain time period; and based on the determination that the diagnostic mode has not been initiated during the certain time period, initiate, via the processor, the diagnostic mode of the controller. However, Reeder in the analogous art of monitoring systems teaches this concepts. Reeder teaches:

wherein the controller is configured to: determine, via the processor, that the diagnostic mode has not been initiated during a certain time period (abstract, discussing methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for tracking computing enthalpy measurements indicating abnormalities associated with operation of a heating, ventilating, and cooling (HVAC) system. In some implementations, a computer-implemented method includes: obtaining, from one or more sensors associated with the HVAC system, (i) temperature data including a source vent temperature measurement and a return vent temperature of the HVAC system, and (ii) humidity data including a source vent humidity measurement and a return vent humidity measurement of the HVAC system; computing an enthalpy measurement associated with operation of the HVAC system; determining that the computed enthalpy measurement indicates an efficiency issue associated with operation of the HVAC system; and in response to determining that the computed enthalpy measurement indicates the efficiency issue associated with operation of the HVAC system, taking action related to the HVAC system; col. 9, lines 8-23, discussing that the sensors 124 may include temperature sensors that collect data from the HVAC components 122 to determine if they are performing abnormally based on the set point provided by a user. For example, the sensors 124 may track the operations of the HVAC components 122 and determine whether the system has stayed on or off for an inordinate amount of time (i.e., the diagnostic mode has not been initiated during a certain time period). In response, the monitor control unit 110 may identify which of the one or 

based on the determination that the diagnostic mode has not been initiated during the certain time period, initiate, via the processor, the diagnostic mode of the controller (col. 9, lines 8-23, discussing that the sensors 124 may include temperature sensors that collect data from the HVAC components 122 to determine if they are performing abnormally based on the set point provided by a user. For example, the sensors 124 may track the operations of the HVAC components 122 and determine whether the system has stayed on or off for an inordinate amount of time. In response, the monitor control unit 110 may identify which of the one or more components has performed abnormally. The monitor control unit 110 may then send a notification to the one or more mobile devices 140, 150 to indicate that the HVAC unit may need service (i.e., based on the determination that the diagnostic mode has not been initiated during the certain time period, initiate the diagnostic mode of the controller). For example, a property owner may receive a notification that the pipes within the property may be in risk of freezing in the winter when the owner is away from the property; col. 11, lines 33-40, discussing that in some implementations, the system 100 may compare the calculated cumulative enthalpy and latent heat sums to pre-defined threshold values to determine when the HVAC unit requires service. For example, the system 100 may set threshold values based on the expected efficiency deterioration and track the values of the cumulative enthalpy and latent heat sums until the values surpass the threshold values).

The Blair-Arensmeier-Castillo combination is directed toward HVAC monitoring systems. Reeder is directed toward a system for determining abnormalities associated with operation of a 

As per claim 11, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 10, but it does not explicitly teach wherein the certain time period is a period of time before a high-use season of the HVAC system. However, Reeder in the analogous art of monitoring systems teaches this concept (col. 9, lines 8-23, discussing that the sensors 124 may include temperature sensors that collect data from the HVAC components 122 to determine if they are performing abnormally based on the set point provided by a user. For example, the sensors 124 may track the operations of the HVAC components 122 and determine whether the system has stayed on or off for an inordinate amount of time. In response, the monitor control unit 110 may identify which of the one or more components has performed abnormally. The monitor control unit 110 may then send a notification to the one or more mobile devices 140, 150 to indicate that the HVAC unit may need service.  For example, a property owner may receive a notification that the 

The Blair-Arensmeier-Castillo combination is directed toward HVAC monitoring systems. Reeder is directed toward a system for determining abnormalities associated with operation of a heating, ventilating, and cooling (HVAC) system. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Arensmeier-Castillo combination to include wherein the certain time period is a period of time before a high-use season of the HVAC system, as taught by Reeder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing early detection of changes in operational data, thereby providing adequate information to take timely maintenance action.

26.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Arensmeier, in view of Castillo, in further view of Roy et al., Pub. No: US 2015/0269641 A1, [hereinafter Roy].

As per claim 12, the Blair-Arensmeier-Castillo combination teaches the HVAC system of claim 1, but it does not explicitly teach wherein the controller is configured to: determine, via the processor, that the diagnostic mode has not been initiated within an elapsed time threshold; and based on the determination that the diagnostic mode has not been initiated with the elapsed time threshold, initiate, via the processor, the diagnostic mode of the controller. However, Roy in the analogous art of HVAC monitoring systems teaches these concepts. Roy teaches:
wherein the controller is configured to: determine, via the processor, that the diagnostic mode has not been initiated within an elapsed time threshold (paragraph 0003, discussing systems and methods for implementing an automated bidding process in which a preliminary system-generated diagnosis (pre-diagnosis) of a heating, ventilation and air conditioning (HVAC) system difficulty may be generated and forwarded to a plurality of available or pre-selected HVAC repair facilities or contractors for soliciting and receiving competitive bidding for repair services from those HVAC repair facilities or contractors; paragraph 0029, discussing that conventionally, operating conditions of an HVAC system associated with a particular building may only have been evaluated under one of two conditions: (1) when the HVAC system shuts down based on failure of one or more components, or based on a system-detected fault in one or more components; or (2) when a particular, all-too-infrequent, routine maintenance interval expires [elapsed time threshold], e.g., once every three to six months as part of a maintenance program initiated by the building owner or operator.  In such instances, an HVAC service/repair technician may be specifically requested to evaluate a "health" of the HVAC system. This "health" monitoring or assessment may include the service/repair technician taking measurements of system parameters at critical points throughout the HVAC system, and in the enclosed space or building serviced by the HVAC system); and

based on the determination that the diagnostic mode has not been initiated with the elapsed time threshold, initiate, via the processor, the diagnostic mode of the controller (paragraph 0029, discussing that conventionally, operating conditions of an HVAC system associated with a particular building may only have been evaluated under one of two conditions: (1) when the HVAC system shuts down based on failure of one or more components, or based on a system-detected fault in one or more components; or (2) when a particular, all-too-infrequent, routine maintenance interval expires, e.g., once every three to six months as part of a maintenance program initiated by the building owner or operator. In such instances, an HVAC 

The Blair-Arensmeier-Castillo combination is directed toward HVAC monitoring systems. Roy is directed toward system-generated diagnosis of a heating, ventilation and air conditioning (HVAC) system. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Arensmeier-Castillo combination to determine, via the processor, that the diagnostic mode has not been initiated within an elapsed time threshold; and based on the determination that the diagnostic mode has not been initiated with the elapsed time threshold, initiate, via the processor, the diagnostic mode of the controller, as taught by Roy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by including scheduling capabilities to adjust the diagnostic process, thereby allowing users to remedy the identified problems and faults.  

27.	Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Khiani Pub. No.: US 2014/0032157 A1, [hereinafter Khiani].

As per claim 15, Blair teaches a method for automatically performing a diagnostic mode for a controller associated with a heating, ventilation, and air conditioning (HVAC) system, comprising: determining, via a processor of the controller, an expected value range for an operating parameter of a component of the HVAC system (paragraph 0005, discussing that a heating, ventilation, and air conditioning (HVAC) system broadly refers to equipment designed and configured to control one or more environmental conditions in a building, such as, but not limited to, temperature, humidity, air quality, or the like. An HVAC system is generally equipped with a number of HVAC components, which can be broadly divided into two types: controllers and demand devices; paragraph 0008, discussing that the disclosure is directed to a data gathering device for use with HVAC equipment. The data gathering device includes a controller; a diagnostic communication interface in operative communication with the controller; and an interface module in operative communication with the controller and configurable to measure an electrical property associated with an HVAC component and generate a sensor signal corresponding to the measured electrical property…; paragraph 0012, discussing that each of the plurality of data gathering devices further includes an exception module, comprising a baseline setting module operatively coupled to the controller and the interface module, the baseline setting module configured to determine a baseline parameter for the HVAC component (i.e., expected value range for an operating parameter of a component of the HVAC system); and a change detection module storing a parameter rule indicating an acceptable range for an operational parameter; paragraph 0036, discussing that the present disclosure may be embodied as a method, a device, e.g., a server device, configured to implement the methods disclosed herein, and/or a computer program product…; paragraph 0072, discussing that the controller receives the sensed HVAC properties from interface module 56…; paragraphs 0059, 0064, 0072);

receiving, via a communication component of the controller, a signal from a sensor indicative of a current value of the operating parameter of the component (paragraph 0009, discussing that the data gathering device includes an exception module. The exception module includes a baseline setting module operatively coupled to the controller and the interface module. The baseline setting module determines a baseline parameter for the HVAC component. The 

determining, via the processor, that the current value of the operating parameter is outside the expected value range (paragraph 0010, discussing that determining a baseline parameter includes receiving, from a profile database, a predetermined baseline parameter for the HVAC equipment. In an embodiment, the baseline parameter includes an acceptable range, and the 

based on the determination that the current value is outside the expected value range, automatically initiating, via the processor, the diagnostic mode of the controller (paragraph 0007, discussing a data module that is designed to gather an HVAC system's performance and diagnostic information, and communicate that information via a dedicated data bus, operating independently of the HVAC system, to a remote server for processing and analytics. A system thermostat or controller's existing network connection may be utilized as a gateway between the diagnostic bus and the remote server; paragraph 0011, discussing an HVAC diagnostic system having a plurality of data gathering devices. Each data gathering device includes an interface module configurable to measure an electrical property associated with an HVAC component and each data gathering device is configured to generate an exception message when the measured electrical property is anomalous. The HVAC diagnostic system includes a diagnostic data bus joining the plurality of data gathering devices in operative communication, wherein at least of one of the data gathering devices of the plurality of data devices bridges the diagnostic data bus with a data network; and a server in operative communication with the data network and configured to receive an exception message from the at least one data gathering device, calculate a probability of a fault in HVAC component based on the received exception message, and generate an alert in response to the probability of the fault exceeding a predetermined threshold; paragraph 0073, discussing that during use, or run mode, the change detection unit receives the sensed property 

 in the diagnostic mode, collecting, via the communication component, diagnostic data associated with the HVAC system (paragraph 0007, discussing a data module that is designed to gather an HVAC system's performance and diagnostic information, and communicate that information via a dedicated data bus, operating independently of the HVAC system, to a remote server for processing and analytics…; paragraph 0011, discussing an HVAC diagnostic system 

Blair does not explicitly teach determining, via the processor, if the diagnostic mode has not been initiated during a predetermined time period; and based on the determination that the diagnostic mode has not been initiated during the predetermined time period, automatically initiating, via the processor, the diagnostic mode of the controller. However, Khiani in the analogous art of automated diagnostics systems teaches these concepts. Khiani teaches: 

determining, via the processor, if the diagnostic mode has not been initiated during a predetermined time period (paragraph 0004, discussing a system for performing a programmed execution of a diagnostics testing procedure on a space conditioning system space.  The system comprises a triggering module configured to trigger the programmed execution of the diagnostics testing procedure; paragraph 0028, discussing that the triggering module is configured, to periodically run in accordance with step 105 after a time period (e.g., every day, week or month, or on specific dates of the calendar year, such as the first days of winter and summer) as defined by an end-user or a service technician of the space conditioning system. For example, as illustrated in FIG. 1, in some embodiments, a timing unit of the triggering module can be configured in step 130 track the progress of time and decide in step 132 whether or not the defined time period has expired or not.  If it is decided in step 130 that the time period has not expired, then the triggering module is maintained in a standby state in step 134.  If it is decided in step 130 that the time period has expired (i.e., diagnostic mode has not been initiated during the established time period), then the timing subunit can cause the triggering module to run in accordance with step 105; paragraph 0024); and 

based on the determination that the diagnostic mode has not been initiated during the predetermined time period, automatically initiating, via the processor, the diagnostic mode of the controller (paragraph 0028, discussing that the triggering module is configured, to periodically run in accordance with step 105 after a time period (e.g., every day, week or month, or on specific dates of the calendar year, such as the first days of winter and summer) as defined by an end-user or a service technician of the space conditioning system. For example, as illustrated in FIG. 1, in some embodiments, a timing unit of the triggering module can be configured in step 130 track the progress of time and decide in step 132 whether or not the defined time period has expired or not.  If it is decided in step 130 that the time period has not expired, then the triggering module is maintained in a standby state in step 134. If it is decided in step 130 that the time period has expired (i.e., diagnostic mode has not been initiated during the  established time period), then the timing subunit can cause the triggering module to run (i.e., initiating the diagnostic mode of the controller) in accordance with step 105; claim 9, describes a timing subunit configured to track 
time, to decide if the defined time period has expired or not expired, and to cause the triggering module to run if the defined time period has expired).

Blair is directed toward HVAC monitoring systems. Khiani is directed toward a system for performing equipment and system diagnostics. Therefore they are deemed to be analogous as they both are directed toward HVAC monitoring and diagnosis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair to include determining, via the processor, if the diagnostic mode has not been initiated during a predetermined time period; and based on the determination that the diagnostic mode has not been initiated during the predetermined time period, automatically initiating, via the processor, the diagnostic mode of the controller, as taught by Khiani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have 

As per claim 26, the Blair-Khiani combination teaches the method of claim 15. Khiani further teaches wherein the predetermined time period comprises an elapsed time period since a previous diagnostic mode (paragraph 0004, discussing a system for performing a programmed execution of a diagnostics testing procedure on a space conditioning system space. The system comprises a triggering module configured to trigger the programmed execution of the diagnostics testing procedure; Paragraph 0024, discussing that running diagnostic testing procedure only after the last diagnostic test was run N days ago, where N equals about 1 or more days, such as set forth in example first, second, third or fourth triggering rules, advantageously avoids putting the space conditioning system through multiple diagnostic test, due, e.g., to the occurrence of multiple triggering rules being satisfied within a short period of time; paragraph 0028, discussing that the triggering module is configured, to periodically run in accordance with step 105 after a time period (e.g., every day, week or month, or on specific dates of the calendar year, such as the first days of winter and summer) as defined by an end-user or a service technician of the space conditioning system. For example, as illustrated in FIG. 1, in some embodiments, a timing unit of the triggering module can be configured in step 130 track the progress of time and decide in step 132 whether or not the defined time period has expired or not.  If it is decided in step 130 that the time period has not expired, then the triggering module is maintained in a standby state in step 134. If it is decided in step 130 that the time period has expired (i.e., elapsed time period since a previous diagnostic mode), then the timing subunit can cause the triggering module to run in accordance with step 105).

.

28.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Khiani, in further view of Drees, Pub. No.: US 2012/0022700 A1, [hereinafter Drees].

As per claim 16, the Blair-Khiani combination teaches the method of claim 15. Blair further teaches comprising: transmitting, via the communication component, the diagnostic data to a service center (paragraph 0007, discussing a data module that is designed to gather an HVAC system's performance and diagnostic information, and communicate that information via a dedicated data bus, operating independently of the HVAC system, to a remote server for processing and analytics (i.e., transmitting the diagnostic data to a service center). A system thermostat or controller's existing network connection may be utilized as a gateway between the diagnostic bus and the remote server; paragraph 0010, discussing that in an embodiment, 

The Blair-Khiani combination does not explicitly teach transmitting, via the communication component, the diagnostic data to a service center for determination of a proposed maintenance action; and receiving, via the communication component, the proposed maintenance action or a request to schedule the proposed maintenance action from the service center. However, Drees in the analogous art of diagnostic systems teaches these concepts. Drees teaches:

transmitting, via the communication component, the diagnostic data to a service center for determination of a proposed maintenance action (abstract, discussing systems and methods for building automation system management. The systems and methods relate to fault detection via abnormal energy monitoring and detection. The systems and methods also relate to control and fault detection methods for chillers. The systems and methods further relate to graphical user interfaces for use with fault detection features of a building automation system; paragraph 0108, discussing that if a specified number of outliers are detected, the system can determine that the newly observed behavior of the system no longer matches the predicted behavior and that appropriate action is necessary. If the new performance value is determined to be statistically significant in step 508, i.e. it is an outlier in relation to the statistical model of behavior for that performance value, any number of actions may be taken by the BMS and/or a user. For example, 

 receiving, via the communication component, the proposed maintenance action or a request to schedule the proposed maintenance action from the service center (paragraph 0108, discussing that if a specified number of outliers are detected, the system can determine that the newly observed behavior of the system no longer matches the predicted behavior and that appropriate action is necessary. If the new performance value is determined to be statistically significant in step 508, i.e. it is an outlier in relation to the statistical model of behavior for that performance value, any number of actions may be taken by the BMS and/or a user. For example, if process 500 is used within fault detection and diagnostics (FDD) layer 114, statistical significance of new performance values may indicate that a fault condition exists. FDD layer 114 may then notify a user, a maintenance scheduling system, or a control algorithm configured to attempt to further diagnose the fault, to repair the fault, or to work-around the fault; paragraph 0167, discussing that monetization may also allow a building manager to prioritize faults and corrective actions for the faults based on the estimated financial impact of the faults; paragraph 0253, discussing that after determining fault priority, scheduling module 1616 is configured to generate a schedule for addressing the prioritized faults. Scheduling module 1616 may, for example, create a maintenance schedule for inspecting and fixing faults in the building. The schedule may be based on faults that have a higher priority or cost).
. 

29.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Khiani, in further view of Arlitt.

As per claim 17, the Blair-Khiani combination teaches the method of claim 15, but it does not explicitly teach comprising collecting, via the communication component, the diagnostic data at a greater frequency, for a greater length of time, or a combination thereof compared to collecting operating parameter data while not in the diagnostic mode. However, Arlitt in the analogous art of resource monitoring systems teaches this concept (paragraph 0029, discussing that the initial collection interval may include collecting the measurements once per billing cycle, such as once a month. However, when a characteristic indicative of fraud is exhibited, the collection interval may be shortened to a shorter interval to investigate the fraud remotely. Collecting the measurements on a more frequent basis (i.e., collecting the diagnostic data at a greater frequency) may include decreasing the collection interval to be less than one hour. In 

The Blair-Khiani is directed toward HVAC monitoring systems. Arlitt is directed toward resource monitoring systems. Therefore they are deemed to be analogous as they both are directed toward resource monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blair-Khiani combination to include collecting the diagnostic data at a greater frequency, as taught by Arlitt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by increasing the frequency of data collection activities, thereby allowing users to better diagnose sources of detected faults. 

30.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Khiani, in further view of Dyess et al., Pub. No.: US 2017/0343228 A1, [hereinafter Dyess].

As per claim 25, the Blair-Khiani combination teaches the method of claim 15, but it does not explicitly teach wherein the predetermined time period comprises at least one season. However, Dyess in the analogous art of HVAC monitoring systems teaches this concept 

The Blair-Khiani combination is directed toward HVAC diagnostic systems. Dyess is directed toward HVAC monitoring system. Therefore they are deemed to be analogous as they .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Benton, Pub. No.: US 2016/0370799 A1 – relates to systems and methods for self-learning fault detection and diagnosis in an HVAC system.
B.	Verhoeven et al., Pub. No.: US 2017/0051933 A1 – relates to monitoring historical collection of HVAC states sampled prior to a start of the sampling time period.
C.	Ganeshan, R., Johnson, L., & Henderson, R. (1999). Automated diagnosis for facility HVAC systems. In Menlo Park, CA: Association for the Advancement of Artificial Intelligence – relates to the use of Energy Management and Control Systems (EMCS) to manage Heating, Ventilation, Air Conditioning (HVAC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683